Citation Nr: 0208017	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  99-07 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for right ear hearing 
loss, currently rated as 10 percent disabling. 

2.  Entitlement to an increased rating for tinnitus, 
currently rated as 10 percent disabling.

(Entitlement to a higher rating for neck scars will be the 
subject of a later decision.)



REPRESENTATION

Appellant represented by:	R. A. LaPointe, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from December 1976 to May 
1981.

This appeal arises from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that inter alia denied entitlement 
to an increased rating for right ear hearing loss disability, 
denied entitlement to an increased rating for tinnitus, and 
assigned a 10 percent rating for neck scars.  The veteran has 
appealed to the Board of Veterans' Appeals for higher ratings 
for each of these disorders.  

The veteran has not requested a hearing.  

An August 2000 Board decision denied increased ratings for 
hearing loss and for tinnitus and remanded a claim for an 
increased rating for scars.  The United States Court of 
Appeals for Veterans Claims (hereinafter referred to as the 
Court) vacated the Board's decision in an order dated January 
25, 2001, and remanded the hearing loss and tinnitus issues 
for consideration of the Veterans Claims Assistance Act of 
2000 (hereinafter referred to as the VCAA).  In September 
2001, the Board remanded the hearing loss and tinnitus issues 
to the RO for initial consideration of the VCAA.  The case 
has returned to the Board.  


FINDINGS OF FACT

1.  The evidence of record reveals that the service-connected 
right ear manifests level XI hearing and the left (non-
service-connected) ear is essentially normal (level I).

2.  Service-connected tinnitus does not present an 
exceptional or unusual disability picture rendering 
impracticable the application of the regular schedular 
standards.

CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for 
defective hearing of the right ear have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.383, 4.1, 4.2, 4.7, 4.10, 4.85-4.87 (effective prior to 
and on June 10, 1999).

2.  The criteria for an evaluation in excess of 10 percent 
for tinnitus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 
4.87a, Diagnostic Code 6260 (effective prior to and on June 
10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A September 1981 VA audiometry examination report notes 
profound right ear hearing loss and left ear hearing within 
normal limits.  Tinnitus was noted.  The examiner felt these 
symptoms were due to acoustic trauma.  In a July 1982 rating 
decision, the RO established service connection for right ear 
hearing loss and for tinnitus.  The RO assigned a 10 percent 
rating for hearing loss under Diagnostic Code 6282 and a 10 
percent rating for tinnitus under Diagnostic Code 6260.  

In an April 1984 decision, the Board confirmed the 10 percent 
rating for right ear hearing loss.  

The veteran reported an increase in the severity of right ear 
hearing loss and tinnitus in September 1998.  A November 1998 
VA ear disease examination report notes no hearing on the 
right with no other ear disease present.  Upon VA authorized 
audiological evaluation in December 1998, pure tone 
thresholds, in decibels, were as follows (ANSI):





HERTZ



500
1000
2000
3000
4000
RIGHT
NR
100
95
NR
NR
LEFT
10
15
5
10
20

Average pure tone thresholds were not reported.  Speech 
recognition was not observable in the right ear, but was 96 
percent in the left ear.  During the examination, the veteran 
complained of constant and high pitched ringing in the left 
ear and that he could not hear anything in the right ear.  

In a January 1999 rating decision, the RO continued a 10 
percent rating for right ear hearing loss under Diagnostic 
Code 6101 and continued a 10 percent rating for tinnitus 
under Diagnostic Code 6260.  

In March 1999, the veteran submitted a notice of disagreement 
(NOD) arguing that because he had no hearing on the right, 
the maximum available rating should have been granted.  The 
RO issued a statement of the case (SOC) in March 1999, which 
supplied the relevant rating criteria for hearing loss and 
noted that the left ear was considered to be Level I for 
purposes of rating the right ear.  

In April 1999, the veteran submitted a substantive appeal, 
arguing that the RO had supplied inadequate reasons and bases 
for its decision and that a disability rating should have 
been assigned that reflected total right ear deafness.  

In an August 2000 decision, the Board denied an increased 
rating for the right ear and denied an increased rating for 
tinnitus.  

In an order dated January 25, 2001, the United States Court 
of Appeals for Veterans Claims (hereinafter referred to as 
the Court) vacated the August 2000 Board decision with 
respect to the disability ratings assigned for hearing loss 
and tinnitus, and remanded those issues for consideration of 
the Veterans Claims Assistance Act of 2000, Public Law No. 
106-475, 114 Stat. 2096 (2000) (hereinafter referred to as 
the VCAA).  

In September 2001, the Board remanded the case to the RO for 
initial consideration of the VCAA.  

In January 2002, the RO sent a VCAA development letter to the 
veteran advising him that the RO would review the claim and 
inform him of any additional evidence that might be necessary 
to substantiate his claim.  The RO issued no further 
information concerning hearing loss and tinnitus.  

II.  Legal Analysis

The Board will first address the VCAA, which contains 
extensive provisions regarding VA's obligations to notify 
claimants of any information and/or evidence which might be 
needed in their claims, and to assist claimants in obtaining 
such evidence, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  VA has 
published regulations to implement many of the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  These new regulations, which in pertinent 
part are effective as of the date of enactment of the VCAA, 
interpret and implement the mandates of the statute, "and do 
not provide any rights other than those provided by the 
VCAA."  66 Fed. Reg. 45,629.

The Board finds that the requirements of the VCAA and the 
implementing regulations have been satisfied in this matter.  
Although the RO has not specifically addressed whether there 
might be any additional evidence that if submitted could help 
substantiate these claims, the RO has issued an SSOC and a 
"VCAA development letter" to the veteran.  Thus, although 
the RO has notified the veteran and his attorney of VA's 
enhanced duty to assist him in gathering information, the RO 
has not provided any specific notice of what additional 
evidence might be helpful to these claims or what portion of 
that evidence VA intends to provide for the veteran.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  

The rating provisions for hearing loss and for tinnitus have 
changed during the appeal period, although not substantively, 
and the veteran has been provided notice of those provisions.  
The veteran and his attorney have argued in very general 
terms that complete right ear hearing loss warrants a rating 
greater than 10 percent and that tinnitus also should be 
rated higher; however, neither has alleged any circumstance 
that would warrant another remand.  In addition, it appears 
that the RO has obtained all relevant records.  The veteran 
has not suggested that service-connected disability has 
increased since the most recent VA compensation and pension 
examination nor made reference to any additional records, 
such as more recent medical opinions or documentation of 
unusual circumstances that could tend to substantiate his 
claims for higher ratings.  

VA is not required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2001); see also Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (extensive record and detailed decision show 
futility of any further evidentiary development).  
Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to evidence needed 
and in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  In this circumstance, the Court has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In addition, VA has 
a duty to acknowledge all regulations that are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiometry clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each 
person can be compared to a standard of normal hearing, and 
ratings are assigned based on that standard.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

If a veteran has service-connected hearing loss in one ear 
and non-service-connected hearing loss in the other ear, the 
hearing in the ear having non-service-connected loss is 
considered to be normal for purposes of computing the 
service-connected disability rating, unless the claimant is 
totally deaf in both ears.  VAOPGCPREC 32-97.

During the pendency of this appeal, VA amended a portion of 
the Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1998), governing evaluation of diseases of the ear, 
including hearing loss.  This amendment was effective June 
10, 1999.  See 64 Fed. Reg. 25,202 through 25,210 (May 11, 
1999).  When a governing law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
Congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997).  In this regard, 
VA's General Counsel has held that if the revised version of 
the regulation is more favorable, the retroactive reach of 
that regulation under 38 U.S.C.A. § 5110(g) can be no earlier 
than the effective date of that change.  The Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.  See VAOPGCPREC 3-
2000 (2000).  Therefore, the Board is generally required to 
evaluate a claim under both the former and revised applicable 
schedular criteria, and apply the more favorable result.  As 
noted in the Board's August 2000 decision, the salient 
criteria applicable to the instant case are essentially 
identical under both the former and the revised version of 
the rating schedule.  Therefore, the Board's handling of the 
case at this time will not violate the safeguard against 
undue prejudice set forth by the Court in Bernard v. Brown, 
4 Vet. App. 384, 394 (1993). 

A.  Right Ear Hearing Loss

Evaluations of defective hearing range from noncompensable to 
100 percent and are based on the organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  The rating schedule established eleven auditory 
acuity levels, designated from Level I for essentially normal 
acuity through Level XI for profound deafness.  38 C.F.R. 
§§ 4.85 to 4.87, Diagnostic Codes 6100 to 6110.  In 
situations where service connection had been granted for 
defective hearing involving only one ear, and the veteran did 
not have total deafness in both ears, the hearing acuity of 
the non-service-connected ear was considered to be normal.  
38 C.F.R. §§ 3.383, 4.14 (1998); Boyer v. West, 11 Vet. App. 
477 (1998), affirmed 12 Vet. App. 142 (1999).  Thus, a 
maximum 10 percent evaluation was assignable for single ear 
hearing loss, only where the hearing in the service-connected 
ear was at level X or XI.  38 C.F.R. § 4.87, Diagnostic Codes 
6100 to 6110 (effective prior to June 10, 1999).

An audiological evaluation in December 1998 revealed an 
average puretone threshold (for 1000 to 4000 Hz), in the 
right ear, of 98.  Speech recognition ability was 0 percent.  
When these results are applied to the former criteria, the 
veteran's right ear hearing acuity is shown to be level XI.  
The veteran's left ear was within normal limits (level I).  
Hence, designations of level I (for the left ear) and level 
XI (for the right ear) are used to compute a rating for right 
ear hearing loss pursuant to Table VII.  This yields a 10 
percent evaluation for right ear hearing loss under 
Diagnostic Code 6101, the maximum assignable evaluation under 
these circumstances.

As noted above, the criteria for rating diseases of the ear 
(and other sense organs) were amended effective June 10, 
1999.  The above-noted schedular criteria for rating hearing 
loss (i.e. those that establish the eleven auditory acuity 
levels) have not changed, and are currently located at 38 
C.F.R. § 4.85, Diagnostic Code 6100 (2001).  However, the 
June 1999 amendment adds the following provisions for 
evaluating exceptional patterns of hearing impairment:

(a) When the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral 
designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the 
higher numeral.  Each ear will be evaluated 
separately.

(b) When the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine 
the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher 
Roman numeral.  Each ear will be evaluated 
separately.

38 C.F.R. § 4.86 (2001).

Applying the December 1998 audiometry results to the revised 
criteria results in designations of level I for the left ear 
and level X for the right ear, again yielding a 10 percent 
evaluation.

As indicated above, those criteria provide that where the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hz) is 55 dB or more, the Roman 
numeral designation for hearing impairment will be determined 
from either Table VI or Table VIa, whichever results in the 
higher numeral.  When the audiological examination results 
for the right ear are applied to Table VI, a level XI 
designation results, and when applied to Table VIA, a level X 
designation results; hence, the greater designation, level 
XI, will be used.  As indicated above, the veteran is not 
totally death in both ears (38 C.F.R. § 3.383 (2001)), 
therefore the non-service-connected left ear must always be 
considered normal (level I) for purposes of assigning a 
disability rating (38 C.F.R. § 4.85(f) (2001)).  Combining 
these scores in the manner set forth in Table VII (which is 
identical under both the former and revised provisions) once 
again yields a 10 percent evaluation for right ear hearing 
loss under Diagnostic Code 6100 (2001).

Thus, regardless of whether the veteran's audiological 
evaluation results are considered under the former or the 
revised criteria, there is no basis for assignment of a 
rating in excess of 10 percent for the veteran's right ear 
hearing loss.  While the Board has considered the veteran's 
assertions that he is entitled to a higher rating 
corresponding to total right ear deafness, the Board must 
reject this argument because a rating corresponding to total 
right ear deafness has already been assigned.  

For the foregoing reasons, the claim for a higher evaluation 
for right ear hearing loss must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

B.  Tinnitus

In this case, a 10 percent evaluation for tinnitus has been 
granted.  10 percent is the maximum schedular evaluation 
under either the prior or the revised criteria for tinnitus.  
38 C.F.R. § 4.87a, Diagnostic Code 6260 (effective prior to 
June 10, 1999); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(effective June 10, 1999).  As the veteran's tinnitus is 
already evaluated at the maximum schedular evaluation 
available, he is not entitled to an evaluation in excess of 
that schedular evaluation unless he establishes entitlement 
on an extraschedular basis.

In it decision of August 2000, the Board expressly considered 
and rejected referral to the Director of VA's Compensation 
and Pension Service for assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  This regulation 
provides that, to accord justice in an exceptional case, 
where the schedular criteria are found to be inadequate to 
compensate the veteran for loss of income due to the service-
connected disability, the RO or the Board may refer the claim 
for assignment of an extraschedular evaluation.  The 
governing criteria for such an award is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

However, the Court has set aside the August 2000 decision and 
has invited the veteran and his attorney to submit additional 
evidence and argument on this matter in accordance with 
Kutscherousky v. West, 12 Vet. App. 369, 372-273 (1999) (per 
curiam order).  Since that time, neither the veteran nor his 
attorney has offered any further evidence or argument that 
might warrant extraschedular consideration.  The Board notes 
that a VCAA development letter sent to the veteran and his 
attorney in January 2002, albeit for his neck scars claim, 
has gone unanswered.  Thus, the Board must again conclude 
that the evidence presented does not establish that the 
regular schedular standards, representing average impairment 
in earning capacity, are inadequate, impractical, or fail to 
account for factors of disability due to tinnitus present in 
the veteran's case.

The evidence as to whether the veteran meets or approximates 
extraschedular criteria for an evaluation in excess of 10 
percent for tinnitus is not in equipoise, and the provisions 
of 38 U.S.C.A. § 5107(b) regarding reasonable doubt therefore 
are not applicable.


ORDER

1.  A rating in excess of 10 percent for right ear hearing 
loss is denied.

2.  A rating in excess of 10 percent for tinnitus is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

